That part of the order granting a new trial to the defendant railway company is affirmed, with costs to the railway company against the plaintiff to abide the event. The judgment against the defendant Rudolph and that part of the order denying his motion for a new trial are reversed and a new trial ordered, with costs to the defendant Rudolph against the plaintiff to abide the event, upon the authority of Bamberg v. International Railway Co. (121 App. Div. 1; 105 N. Y. Supp. 621). All concurred.